14-1373
     Ilyas v. Lynch
                                                                                      BIA
                                                                              A077 340 247

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   28th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ALI ILYAS, AKA NAJAM               SHARIFF
14   ILYAS,
15           Petitioner,
16
17                    v.                                            14-1373
18                                                                  NAC
19
20   LORETTA E. LYNCH, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                    Ali Ilyas, pro se, Bronx, New York.
26
27   FOR RESPONDENT:                    Joyce R. Branda, Acting Assistant
28                                      Attorney General; Linda S. Wernery,
29                                      Assistant   Director;   Janice   K.
1                                   Redfern, Senior Litigation Counsel,
2                                   Office of Immigration Litigation,
3                                   U.S.   Department    of    Justice,
4                                   Washington, D.C.
5

6           UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10          Petitioner Ali Ilyas, a native and citizen of Pakistan,

11   seeks review of the BIA’s April 10, 2014, decision denying his

12   motion to reopen.        In re Ali Ilyas, No. A077 340 247 (B.I.A.

13   Apr. 10, 2014).        We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15           We review the denial of a motion to reopen for abuse of

16   discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).

17   When    the   agency    considers   relevant   evidence   of   country

18   conditions in evaluating a motion to reopen, we review the

19   agency’s factual findings under the substantial evidence

20   standard.     Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

21   2008).

22          An applicant may file one motion to reopen within 90 days

23   of the date on which a final administrative decision was
                                         2
1    rendered in the proceeding sought to be reopened.      8 U.S.C.

2    § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).        It is

3    undisputed that Ilyas’s motion to reopen was untimely and

4    number-barred because it was his second motion and he filed it

5    almost 10 years after his order of removal became final.

6    8 U.S.C.   § 1229a(c)(7)(C)(i);    8 C.F.R.    § 1003.2(c)(2).

7    However, the limitations do not apply where a motion is “based

8    on changed country conditions arising in the country of

9    nationality or the country to which removal has been ordered,if

10   such evidence is material and was not available and would not

11   have been discovered or presented at the previous proceeding.”

12   8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

13       It was not error for the agency to conclude that Ilyas

14   failed to show a material change in country conditions between

15   his asylum hearing and when he filed his motion to reopen.   The

16   evidence showed that pervasive sectarian violence in Pakistan

17   existed in the years preceding Ilyas’s 2003 asylum hearing and

18   continued at the time of his 2014 motion to reopen.   See Norani

19   v. Gonzales, 451 F.3d 292, 294 (2d Cir. 2006)(establishing

20   date of hearing as baseline for assessing whether evidence

21   establishes changed conditions).   Although the news articles
                                    3
1    and reports submitted by Ilyas suggested that violence may have

2    increased over the years, it was not error to conclude that the

3    recent evidence—even if it showed a marginal increase—was

4    insufficient   to    constitute     a     material     change    in   country

5    conditions excusing the applicable procedural limitations.

6    See 8 U.S.C. §1229a(c)(7)(C)(ii); 8 C.F.R. §1003.2(c)(3)(ii);

7    see also In re S-Y-G-, 24 I. & N. Dec. 247, 257 (B.I.A. 2007)

8    (“Change that is incremental or incidental does not meet the

9    regulatory requirements” for motions to reopen based on changed

10   country conditions).

11       Moreover, as the BIA observed, evidence of generalized

12   sectarian violence in Pakistan was insufficient to show that

13   Ilyas’s fears differed from the population as a whole.                    See

14   Melgar de Torres v. Reno, 191 F.3d 307, 314 n.3 (2d Cir. 1999)

15   (“General   violence    in    [a    country]     does     not    constitute

16   persecution,   nor    can    it    form    a   basis    for     petitioner’s

17   well-founded fear of persecution.”).              And the BIA was not

18   required to find that Ilyas would be targeted for converting

19   two people to Shia Islam because this assertion was found not

20   credible in his underlying merits proceedings.                  See Kaur v.

21   BIA, 413 F.3d 232, 234 (2d Cir. 2005).
                                          4
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DENIED as moot.

4                               FOR THE COURT:
5                               Catherine O=Hagan Wolfe, Clerk
6
7




                                  5